ORDER

PER CURIAM.
Kathryn Joan Culp appeals from the judgment awarding letters of co-guardianship for M.C.H. to Bobby Howard, Jr., and Janet Howard. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. An extended opinion would have no precedential value or serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).